OPINION — AG — ** PRISONER — GOOD TIME CREDITS ** (1) A PRISONER SHOULD BE ALLOWED CREDITS ONLY FOR ROAD WORK ACTUALLY PERFORMED UPON THE PUBLIC ROADS, FURTHERMORE, IN ORDER FOR THE PRISONER TO EARN HIS CREDITS FOR GOOD BEHAVIOR HE MUST OBEY THE RULES AND REGULATIONS PROMULGATED BY THE SHERIFF IN CHARGE OF THE COUNTY JAIL. (2) WHERE A PERSON IS SERVING A SENTENCE IN THE COUNTY JAIL AND PERFORMS ROAD WORK UPON THE PUBLIC HIGHWAY OF THE COUNTY OR UPON THE STREETS OF ANY CITY LOCATED IN THE COUNTY WHERE THE PRISONER IS SERVING TIME, HE IS ENTITLED TO A CREDIT OF TWO(2) DAYS FOR EACH EIGHT(8) HOURS OF ROAD WORK PERFORMED BY HIM, AND IN ADDITION THERETO, IF HE HAS EARNED CREDITS FOR GOOD BEHAVIOR, HE WOULD BE ENTITLED TO SAME AT THE RATE OF ONE DAY FOR EACH FOUR DAYS SERVED ON HIS SENTENCE. (MUNICIPALITY, SENTENCE, JUDGMENT, BOARD OF COUNTY COMMISSIONERS, CREDITS) CITE: 28 Ohio St. 101 [28-101], 57 Ohio St. 65 [57-65], 69 Ohio St. 233 [69-233] (LEWIS A. WALLACE)